Interim Decision #1339

Moa. J. or Guraasar..s

In EXCLUSION Proceedings
A-8755979

Decided by Board May 154964
Since appellant's absence of a month to Portugal to visit his parents is not
within Rosenberg v. Pleuti, 374 U.S. 449, despite his continuing intent not to
abandon residence here, his return to the United States following such
absence constitutes an entry upon which to predicate a ground of exclusion.
HammAux: Act of 1952—Section 212(a) (22) (8 U.S.C. 1182(a) (22) (1958) ]Ineligible to citizenship—Applied for and received relief from
service in the armed forces.

Applicant, a 55-year-old married male, a native and citizen of
Portugal, admitted to the United States for permanent residence in
1954, sought to enter the United States on February 28, 1960, after
a visit to Portugal of a month. His exclusion was ordered on the
ground that his execution on. April 30, 1943 of an application for
exemption from service in the armed forces of the United States had
made him ineligible to citizenship and, therefore, inadmissible to
the United States. Applicant's appeal was dismissed by the Board
on August 16, 1961.
Applicant requests reopening of his exclusion proceeding for a
reexamination of the circumstances surrounding his visit to Portugal
so that there may be a determination in view of Rosenberg v. Reuel,
374 U.S. 449 (1963), as to whether he intended to make a meaningful
departure. The motion will be denied.
With two exceptions, any coming of an alien from a foreign place,
whether it is a first coming or a return, is an "entry" subjecting the
alien to the exclusion provisions of the immigration law. The two
exceptions are: (1) a coming following an involuntary departure,
(2) a coming following a departure which "was not intended or
reasonably to be expected" by the alien. (Emphasis supplied.) An
alien falling within an exception does not make an "entry" upon his
return; i.e., he is regarded as if he had not left the United States
(section 101(a)

(13) of the Act, 8 U.S.C. 1101(a) (13) (1958)).
529

Interim Decision #1389 In Fleuti, supra, the Court passing on the second exception held
that an alien's departure made without the desire to disrupt his permanent residence was not an "intended" departure within section
101(a) (18) of the Act. The Court did set forth some factors relevant
in determining whether a departure had been intended to be disruptive
of residence (length of the absence, purpose of the visit, need to secure
travel documents) but preferring that interpretation evolve judicially
made no attempt to set down. a firm rule for classifying departures.
The Court did state that an "innocent, casual and brief" trip could be
one which was not "intended"; i.e., one in which the intent to disrupt
residence was absent.
The Board held that Fleuti, a permanent resident, who had briefly
visited Mexico, had been excludable on his return as one afflicted with
psychopathic personality. The Court considering whether Fleuti
came within the second exception but being unable to decide because
the record contained no detailed description or characterization of
the trip to Mexico beyond the fact that Fleuti had gone on a. visit of
a few hours, remanded the case to the Service for further consideration, stating, "If it is determined that respondent [Fleuti] did not
'intend' to depart in the sense contemplated by section 101(a) (13)
[of the Act], the deportation order will not stand * * *" (874 U.S.
463).

Applicant believes that development of the facts concerning his
visit will show that he had a continuing intent to return to the United
States and, therefore, that he did not intend to depart in a manner
disruptive of his permanent residence : he was absent for only a
month—a short time , especially so in terms of the entire period he
had been in the United States; furthermore, he had left only to visit
his aged parents in Portugal, leaving behind his wife and a, child,
a. home he owned, a business, assets, land, and a checking account.
The trial attorney opposes reopening as fruitless because of the contrast between Fleuti's excursion of a few hours and applicant's
longer absence; and Fleuti's casual departure and applicant's departure which required him to obtain a, Portuguese passport and transportation. The trial attorney also raises a new issue: he points out
that Fleuti applies only to an alien admitted for permanent residence,
but he contends that the applicant was not so admitted because his
admission on September 28, 1954, for permanent residence was in error
since he was then inadmissible as one ineligible to citizenship.
Counsel answers these contentions by pointing out that although
Fleuti was absent only a few hours, the Court in reaching its conclusion concerning the necessity for an intent to disrupt residence referred
to the fact that Congress had authorized absence .of aliens for up to
530

Interim Decision #1339
six months without penalty in naturalization proceedings. Counsel
states that Fleuti is not limited to visits to territory bordering the
United States since a trip to Mexico could cover great distances, and a
trip to other foreign lands could with today's rapid means of transportation be accomplished within a matter of hours and might not cover
as much distance as the trip to a. distant part of Mexico. He also
points out that an alien going to contiguous foreign territory is often

required to obtain a ticket for transportation and must obtain consent
of the foreign government to enter. Counsel contends that the issue
raised by the trial attorney as to whether the applicant is a legal resident, cannot be tested here but must be the subject of a deportation
proceeding; he cites Matter of V—G—, 9 I. & N. Dec.18, as authority.
We believe that applicant intended that his departure to Portugal

was to place him in a foreign place within the meaning of section 101
(a) (13) of the Act and, therefore, made him upon his return, subject
to the laws relating to aliens who are seeking to enter the United States.
Under these laws he was properly excluded. That a. resident alien's
possession of a continuing intent to return from a. visit abroad does
not remove him from the exclusion provisions of the immigration laws,
is clear from the fact that Congress provided for the readmission of 9.

returning resident who was excludable under the immigration laws;
in fact, possession of a continuing intent to return is made a condition
of eligibility for relief (Matter of
5 I. & N. Dec. 116; section
212(c) of the Act (8 U.S.C. 1182(e) (1958) ). That Fleuti did not
alter this interpretation of section 212(c) of the Act, may be seen from
the fact that Fleuti, being S. visitor to Mexico, necessarily retained

an intent to return; however, this intent to reurn did not in and of
itself exempt him from the application of the immigration laws upon
his return. This is shown by the fact that the court, despite Fleuti's
intention to return, remanded the case for a determination as to
whether Fleuti intended to depart in a manner disruptive of his residence. In view of the action taken by the court in Fleuti, and the
command of section 212(c) of the Act, we must rule that a, mere
showing by an alien that he intended to retain domicile does not establish that he did not make an "intended" departure when he left
the United States on a visit abroad.
Counsel contends that since one visiting contiguous territory may
require transportation and may travel a great distance, it is proper
to hold that a trip of equal distance to noncontiguous soil should not
be considered an "intended" departure. The reasoning is open to the
objection that Fkuti does not hold that a trip to Mexico of the nature
hypothesized would not constitute an "intended" departure.
531

Interim Decision #1339
The court's statement as to what constitutes an "intended" departure
to foreign territory and -what does not is admittedly general in nature,
but in our opinion nothing said there authorizes us to rule that applitant did not make an "intended" departure. A brief visit of a few
hours is different from the longer period involved. here; the innocent
and casual nature of a trip made by merely stepping over an international boundary contrasts strongly with the comparatively sophisticated, and planned nature of a trip requiring procurement of travel
.documents (passport and tickets), and involving the realization that
'one is separating himself from this country.
The cases relied upon by counsel are not applicable :
Matter of Cardeno,e-Pine,clo, Lit. Dec. No. 1295, involved trips to
Mexico for a few hours.

Matter of Too, Int.

Dec. No. 1305, involved a visit to Mexico for

four hours on a sight-seeing trip.
La Rochelle v. Sahli, 323 F. 2d 364, 6th Cir. (1963), was a remand
of the ease to the Service at the request of the Service. No facts
are stated.
Since we find that applicant is not within Fleuti for the reasons
stated, we do not think it necessary to consider the issue as to legal
residence raised by the Service for the first time upon this appeal.
ORDER: It is ordered. that the motion be and the same is hereby
denied.

532

